UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4691



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MELVIN B. WELLS, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-04-69)


Submitted:   January 28, 2005             Decided:   March 24, 2005


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Riley H. Ross, III,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Assistant United States Attorney, Kurt G. Larkin, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Melvin B. Wells, Jr., consented to be tried before a

magistrate judge on a criminal information charging him with: Count

1, disorderly conduct in a public place, in violation of 18 U.S.C.

§§ 7 & 13 (2000), assimilating Va. Code Ann. § 18.2-415 (Lexis

2004); Count 2, obstructing justice in violation of 18 U.S.C. §§ 7

& 13, assimilating Va. Code Ann. § 18.2-460 (Lexis 2004); Count 3,

resisting arrest, in violation of 18 U.S.C. §§ 7 & 13, assimilating

Va. Code Ann. § 18.2-479 (Lexis 2004); and Count 4, failing to stop

for    a    posted    sign,   in   violation    of   18    U.S.C.   §§       7    &   13,

assimilating Va. Code Ann. § 46.2-821 (Lexis 2002).                     Following a

bench trial, the magistrate judge* found Wells not guilty of Count

2 but found him guilty of the other charges.                Wells was sentenced

to    one   year     of   probation,    fined   $275,     and   given    a       special

assessment of $55.         The district court affirmed Wells’ convictions

on appeal.

              On appeal to this court, counsel has filed a brief under

Anders v. California, 386 U.S. 738 (1967), alleging that there are

no meritorious claims on appeal but raising the following issues:

(1) that the district court erred by denying a motion for a

continuance; (2) there was insufficient evidence to support the

conviction for resisting arrest; and (3) that Wells’ resisting



       *
      Wells consented         to   be   tried   without     a   jury    before        the
magistrate judge.

                                        - 2 -
arrest conviction should have been dismissed because he was found

not guilty of obstruction of justice. For the reasons that follow,

we affirm.

            First, we do not find the district court abused its

discretion by denying Wells’ motion for a continuance on the day of

trial.    Morris v. Slappy, 461 U.S. 1, 11-12 (1983).     In particular,

Wells failed to show that he was prejudiced by the denial of his

motion.    Hill v. Ozmint, 339 F.3d 187, 196-97 (4th Cir. 2003).

Second, viewing the evidence as required, we find that any rational

trier of fact could have found Wells guilty of Count 3, resisting

arrest    under   the   applicable   Virginia   statute    for   escape.

Glasser v. United States, 315 U.S. 60, 80 (1942).    Finally, we find

no merit to Wells’ claim that because he was found not guilty of

Count 2 his charge for Count 3 should have been dismissed.

            We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.      Accordingly, we affirm.   This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal


                                 - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -